Appeal from a judgment of the Supreme Court at Trial Term (Cholakis, J.), entered October 12, 1983 in Albany County, which granted petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to declare invalid the nominating petition naming respondent Ed Donohue as candidate of the Shamrock Party for the office of Albany County Legislator, 33rd Legislative District, in the November 8,1983 general election. Judgment affirmed, without costs. No opinion. Mahoney, P. J., Sweeney, Casey, Yesawich, Jr., and Levine, JJ., concur.